United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                     October 24, 2014 
                                              
                                          Before 
                                              
                             RICHARD A. POSNER, Circuit Judge 
                                              
                             FRANK H. EASTERBROOK, Circuit Judge 
                                              
                             DAVID F. HAMILTON, Circuit Judge 
 
No. 13‐3636                                           
                                                      
LATESHA MOON,                                        Appeal from the United States District 
Plaintiff‐Appellant.                                 Court for the Northern District of 
                                                     Illinois, Eastern Division. 
               v.                                     
                                                     No. 12‐CV‐05593 
CAROLYN W. COLVIN, Acting                             
Commissioner of Social Security,                     Susan E. Cox, 
Defendant‐Appellee.                                  Magistrate Judge. 
                
                                                      
                                          O R D E R 
                                                
       The appellee‐Commissioner’s petition for panel rehearing is granted to the extent 
that  the  panel’s  opinion  shall  be  amended  to  remove  the  assertion  that  the 
Commissioner’s argument to this court violated the principles of SEC v. Chenery Corp., 
318 U.S. 80 (1943). The final three paragraphs of the panel opinion issued on August 14, 
2014  are  hereby  amended  as  follows,  with  the  deletion  indicated  by  strikeout  and  the 
addition indicated in bold: 
        
            The  government  attempts  to  support  the  ALJ’s  analysis  of  the  migraine 
       evidence by contending that the report of Dr. Kim and the interrogatory answers 
       of Dr. Francis (the evidence that the ALJ relied upon most heavily) took Moon’s   
No. 13‐3636                                                                                          2 
           
       migraines  into  account  sufficiently,  thus  relieving  the  ALJ  of  any  further 
       obligation  to  account  for  the  migraines.  Since  the  ALJ  did  not  mention  Moon’s 
       migraines  in  his  discussion  of  the  opinions  of  Drs.  Kim  and  Francis,  the 
       government’s argument violates the principle established in SEC v. Chenery Corp., 
       318  U.S.  80,  87–88  (1943),  that  an  agency’s  lawyers  cannot  defend  an  agency 
       decision  in  court  on  a  ground  the  agency  did  not  itself  invoke.  See  Kastner  v. 
       Astrue, 697 F.3d 642, 648 (7th Cir. 2012). 
           Apart  from  Chenery  concerns,  the  The  doctors’  opinions  cannot  provide  the 
       needed  logical  bridge.  Dr.  Kim  did  not  actually  specify  how  Moon’s  migraines 
       relate  to  the  residual  functional  capacity  she  found.  She  did  not  address  the 
       possibility  that  a  migraine  could  keep  Moon  at  home  in  bed,  apparently 
       understanding Moon’s “history of frequent migraines” to have implications only 
       for  her  ability  to  lift,  stoop,  and  stand.  Dr.  Francis’s  report  provides  even  less 
       support  for  the  government’s  position.  He  noted:  “There  is  not  enough 
       information  [in  the  medical  records]  on  the  frequency  of  [Moon’s]  migraines  to 
       determine how much these contribute to her overall impairment.” Unlike Dr. Kim 
       and  Dr.  Francis  (who,  remember,  never  even  met  Moon),  the  ALJ  had  the 
       opportunity  to  hear  Moon’s  own  account  about  how  her  migraines  limit  her 
       activities, and as explained above, his apparent disbelief of her testimony is not 
       justified in his decision. 
            Once the ALJ’s unsupported assessment of Moon’s migraines is set aside, the 
       question becomes just how serious her migraines were beginning in August 2008. 
       If  her  testimony  about  needing  to  remain  in  bed  multiple  days  per  week  is 
       credited,  she  could  not  have  held  a  full‐time  job.  We  do  not  decide  that  her 
       testimony  must  be  credited.  We  conclude  only  that  the  ALJ  failed  to  build  a 
       logical  bridge  between  substantial  evidence  and  his  conclusion  that  Moon  was 
       capable of a limited range of sedentary work after August 2008. The judgment of 
       the  district  court  is  REVERSED  and  the  case  is  REMANDED  to  the  agency  for 
       further proceedings consistent with this opinion.   
            
   Accordingly,  the  final  three  paragraphs  of  the  opinion  shall  be  combined  into  two 
paragraphs that read as follows: 
          The  government  attempts  to  support  the  ALJ’s  analysis  of  the  migraine 
       evidence by contending that the report of Dr. Kim and the interrogatory answers   
No. 13‐3636                                                                                          3 
           
       of Dr. Francis (the evidence that the ALJ relied upon most heavily) took Moon’s 
       migraines  into  account  sufficiently,  thus  relieving  the  ALJ  of  any  further 
       obligation to account for the migraines. The doctors’ opinions cannot provide the 
       needed  logical  bridge.  Dr.  Kim  did  not  actually  specify  how  Moon’s  migraines 
       relate  to  the  residual  functional  capacity  she  found.  She  did  not  address  the 
       possibility  that  a  migraine  could  keep  Moon  at  home  in  bed,  apparently 
       understanding Moon’s “history of frequent migraines” to have implications only 
       for  her  ability  to  lift,  stoop,  and  stand.  Dr.  Francis’s  report  provides  even  less 
       support  for  the  government’s  position.  He  noted:  “There  is  not  enough 
       information  [in  the  medical  records]  on  the  frequency  of  [Moon’s]  migraines  to 
       determine how much these contribute to her overall impairment.” Unlike Dr. Kim 
       and  Dr.  Francis  (who,  remember,  never  even  met  Moon),  the  ALJ  had  the 
       opportunity  to  hear  Moon’s  own  account  about  how  her  migraines  limit  her 
       activities, and as explained above, his apparent disbelief of her testimony is not 
       justified in his decision. 
            Once the ALJ’s unsupported assessment of Moon’s migraines is set aside, the 
       question becomes just how serious her migraines were beginning in August 2008. 
       If  her  testimony  about  needing  to  remain  in  bed  multiple  days  per  week  is 
       credited,  she  could  not  have  held  a  full‐time  job.  We  do  not  decide  that  her 
       testimony  must  be  credited.  We  conclude  only  that  the  ALJ  failed  to  build  a 
       logical  bridge  between  substantial  evidence  and  his  conclusion  that  Moon  was 
       capable of a limited range of sedentary work after August 2008. The judgment of 
       the  district  court  is  REVERSED  and  the  case  is  REMANDED  to  the  agency  for 
       further proceedings consistent with this opinion. 
 
To the extent the petition for rehearing sought any further relief, it is denied.